In my judgment the Legislature is empowered with the right to pass laws having for their object the conservation of the natural resources of this state. Oil is one of the natural resources thereof. Conservation statutes must not become the vehicle of monopoly of supply or of prices.
The action of the Corporation Commission directing the shutting down of an oil well or a group of oil wells must be based upon evidence that production beyond the immediate demand and consumption would create a waste in bringing the oil to the surface by producing evaporation, leakage, and other causes.
I think the act of the Legislature, so far as it attempts to properly conserve the oil of the state, is constitutional, and that the orders of the Corporation Commission herein attacked, if erroneous, are subject to appeal from the Corporation Commission to this court.
This court has uniformly hold that the writ of prohibition cannot be substituted for an appeal. The writ should be denied. *Page 256